Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note 
This application claims priority to Chinese Patent Application No. CN201710313283.9, filed on 05/05/2017 and PCT/CN2018/08 filed on 05/03/2018
Examiner noted that the certified copy of Chinese Patent Applications has been received; however, there is no English translation; Thus, applicant did not perfect the priority date. Therefore, the priority date for this application is an International Application No. PCT/CN2018/08 filed on 05/03/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible       harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619(CCPA1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with -13this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.    				Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of the parent application 16610792
.
Claim#
Present application 17/523,255
 the parent application 16610792
 Claim #
     1

1. A measurement gap configuration method for a first node, 


comprising configuring a measurement gap for a User Equipment (UE), wherein the measurement gap comprises at least one of a per-UE measurement gap for the UE, or a per-CC measurement gap for a component carrier corresponding to the UE; 

wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises acquiring request information about the measurement gap from a second node; and 







































subsequent to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting a configuration content of the measurement gap to the second node; 


wherein the request information comprises at least one of a configuration request or a configuration policy; wherein the configuration content of the measurement gap comprises at least one of a configuration content of the per-UE measurement gap for the UE, a configuration content of the measurement gap corresponding to the first node, or a configuration content of the measurement gap corresponding to the second node.

1. A measurement gap configuration method for a first node, 
the first node being a Master Node (MN) or a Slave Node (SN), comprising configuring a measurement gap for a User Equipment (UE), wherein the measurement gap comprises at least one of a per-UE measurement gap for the UE, a per-CC measurement gap for a component carrier corresponding to the UE; 


wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises acquiring request information about the measurement gap from a second node; 

wherein the request information comprises a configuration request and a first configuration policy; wherein the first configuration policy is a configuration content of a measurement gap to be configured by the second node in advance; 		
wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting, by the first node, a second configuration policy of the measurement gap to a central control node so that the central control node determines a first configuration content of the measurement gap in accordance with the second configuration policy, and receiving the first configuration content from the central control node; wherein the central control node is a network element of a core network; wherein the configuring the measurement gap for the UE comprises configuring the measurement gap for the UE in accordance with the first configuration content, wherein the measurement gap configured by the first node for the UE comprises measurement gaps corresponding to the first node and the second node respectively; 

wherein subsequent to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting a second configuration content of the measurement gap to the second node.  

1




As seen in the mappings above, the parent application 16610792 discloses almost all of the limitations of the independent claims of the present application, except wherein the request information comprises at least one of a configuration request or a configuration policy; wherein the configuration content of the measurement gap comprises at least one of a configuration content of the per-UE measurement gap for the UE, a configuration content of the measurement gap corresponding to the first node, or a configuration content of the measurement gap corresponding to the second node.
Huang et al. US 2015/0327322 A1 discloses wherein the request information comprises at least one of a configuration request [0031] discuss  the SeNB( i.e a second node)   transmits The message at 208 to the MeNB( i.e a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208 comprising the indication of an SFN of the SCG which uses in the start of The measurement gap[0038] ) , or  a configuration policy; 					wherein the configuration content of the measurement gap comprises at least one of a configuration content of the per-UE measurement gap for the UE, 	a configuration content of the measurement gap corresponding to the first node, or	 						a configuration content of the measurement gap corresponding to the second node[0031] discuss  the SeNB( i.e a second node)   transmits The message at 208 to the MeNB( i.e a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208 comprising the indication of an SFN of the SCG which uses in the start of The measurement gap[0038] ).				It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parent application 16610792 by incorporating wherein the request information comprises at least one of a configuration request or a configuration policy; wherein the configuration content of the measurement gap comprises at least one of a configuration content of the per-UE measurement gap for the UE, a configuration content of the measurement gap corresponding to the first node, or a configuration content of the measurement gap corresponding to the second node, as taught by Huang, in order to facilitate alignment of measurement gaps of the MCG and SCG(see Huang [0020]).

-The same rational apply to the independent claims 16 and 18

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.		3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.				
Claims 1,4-5, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al US 2017/0134976 A1in view of Huang et al. US 2015/0327322 A1

Regarding claims 1, Uchino et al US 2017/0134976 A1 discloses a measurement gap configuration method for a first node( figs.5 and 6; MeNB), comprising 					configuring a measurement gap for a User Equipment (UE) ( fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE), 		wherein the measurement gap comprises at least one of 					a per-UE measurement gap for the UE( fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP, or 											a per-CC measurement gap for a component carrier corresponding to the UE([0005] measurement gap is defined for each CC).								Uchino does not explicitly disclose wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises acquiring request information about the measurement gap from a second node; and subsequent to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting a configuration content of the measurement gap to the second node; 				wherein the request information comprises at least one of a configuration request or  a configuration policy; 											wherein the configuration content of the measurement gap comprises at least one of 		a configuration content of the per-UE measurement gap for the UE, 			a configuration content of the measurement gap corresponding to the first node, or	 	a configuration content of the measurement gap corresponding to the second node.
Huang et al. US 2015/0327322 A1 discloses wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises acquiring request information about the measurement gap from a second node[0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG.; and 
subsequent to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting a configuration content of the measurement gap to the second node( fig. 2steps 208.212 and 216.[0031]-[0040]discuss MeNB 108  exchange the measurement gap offset  with senb in step 216 based on the information receive from SeNB in step 208  ),; 												wherein the request information comprises at least one of a configuration request [0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208 comprising the indication of an SFN of the SCG which uses in the start of The measurement gap[0038] ) , or  a configuration policy; 	wherein the configuration content of the measurement gap comprises at least one of a configuration content of the per-UE measurement gap for the UE, 			a configuration content of the measurement gap corresponding to the first node, or	 	a configuration content of the measurement gap corresponding to the second node[0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208 comprising the indication of an SFN of the SCG which uses in the start of The measurement gap[0038] ).				It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchino by incorporating wherein prior to configuring the measurement gap for the UE, the measurement gap configuration method further comprises acquiring request information about the measurement gap from a second node; and subsequent to configuring the measurement gap for the UE, the measurement gap configuration method further comprises transmitting a configuration content of the measurement gap to the second node; wherein the request information comprises at least one of a configuration request or  a configuration policy; 	wherein the configuration content of the measurement gap comprises at least one of a configuration content of the per-UE measurement gap for the UE, a configuration content of the measurement gap corresponding to the first node, or	a configuration content of the measurement gap corresponding to the second node, as taught by Huang, in order to facilitate alignment of measurement gaps of the MCG and SCG(see Huang [0020]).

Regarding claim 16, Uchino et al US 2017/0134976 A1 discloses a measurement gap configuration method for a second node, comprising 					receiving a configuration content of a measurement gap from a first node, 	wherein the measurement gap is configured by the first node for a UE ([0095] discuss the base station MeNB( i.e. a first node)   configures the user apparatus UE with a measurement gap, the base station SeNB( i.e. a second  node)   receives, from the base station MeNB, measurement gap configuration information (gap pattern, gap offset and the like) to be configured in the user apparatus UE, and holds the measurement gap configuration information), and comprises at least one of 
a per-UE measurement gap for the UE ( fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP, or 
a per-CC measurement gap for a component carrier corresponding to the UE([0005] measurement gap is defined for each CC); 
Uchino does not explicitly disclose wherein the receiving the configuration content of the measurement gap from the first node comprises: 								transmitting request information about the measurement gap corresponding to the second node to the first node; and 
acquiring the configuration content of the measurement gap transmitted by the first node in accordance with the request information, 								wherein the request information comprises at least one of a configuration request or a configuration policy; 											wherein the configuration content of the measurement gap comprises at least one of 		a configuration content of the per-UE measurement gap for the UE, 			a configuration content of the measurement gap corresponding to the first node, or 	a configuration content of the measurement gap corresponding to the second node.  
Huang et al. US 2015/0327322 A1 discloses					wherein the receiving the configuration content of the measurement gap from the first node comprises: 											transmitting request information about the measurement gap corresponding to the second node to the first node[0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208 comprising the indication of an SFN of the SCG which uses in the start of The measurement gap[0038] ); and 
acquiring the configuration content of the measurement gap transmitted by the first node in accordance with the request information( fig. 2steps 208.212 and 216.[0031]-[0040]discuss MeNB 108  exchange the measurement gap offset  with senb in step 216 based on the information receive from senb in step 208  ), 								wherein the request information comprises at least one of a configuration request[0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208 comprising the indication of an SFN of the SCG which uses in the start of The measurement gap[0038] ) or a configuration policy; 											wherein the configuration content of the measurement gap comprises at least one of 		a configuration content of the per-UE measurement gap for the UE, 			a configuration content of the measurement gap corresponding to the first node, or 	a configuration content of the measurement gap corresponding to the second node [0031] discuss  the SeNB( i.e a second node)   transmits The message at 208 to the MeNB( i.e a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208 comprising the indication of an SFN of the SCG which uses in the start of The measurement gap[0038] ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchino by incorporating wherein the receiving the configuration content of the measurement gap from the first node comprises: transmitting request information about the measurement gap corresponding to the second node to the first node; and 
acquiring the configuration content of the measurement gap transmitted by the first node in accordance with the request information, 								wherein the request information comprises at least one of a configuration request or a configuration policy; 	wherein the configuration content of the measurement gap comprises at least one of a configuration content of the per-UE measurement gap for the UE, a configuration content of the measurement gap corresponding to the first node, or 	a configuration content of the measurement gap corresponding to the second node., as taught by Huang, in order to facilitate alignment of measurement gaps of the MCG and SCG(see Huang [0020]).
Regarding claim 18, Uchino et al US 2017/0134976 A1 discloses a measurement gap configuration method for a UE, comprising 							receiving a measurement gap configured by a first node and/or a second node( see fig.6 step s101 and [0061] discuss the base station MeNB( i.e. a first node)  (it may be the base station SeNB ( i.e. a second  node))    performs measurement gap configuration to the user apparatus UE and transmits the measurement gap configuration  to the UE ( see also[0172]),, 											wherein the measurement gap comprises at least one of 						a per-UE measurement gap for the UE( fig. 6, step S101,and[0061] the base station MeNB  performs measurement gap configuration to the user apparatus UE (i.e. per- UE measurement GAP,, or 										a per-CC measurement gap for a component carrier corresponding to the UE([0005] measurement gap is defined for each CC); 
Uchino does not explicitly disclose							wherein upon the receipt of the measurement gap from the first node, 			the measurement gap configuration method further comprises					 receiving request information about the measurement gap from the second node, and 	transmitting the request information to the first node, and 						transmitting a configuration content of the measurement gap to the second node, and 		the configuration content of the measurement gap comprises a configuration content of the measurement gap corresponding to the first node, or
configuration contents of measurement gaps corresponding to the first node and the second node respectively;
wherein the request information comprises at least one of a configuration request or a configuration policy
Huang et al. US 2015/0327322 A1 discloses
wherein upon the receipt of the measurement gap from the first node (fig. 4, [0048] discloses the MeNB 108 transmits an indication of the SFN of the MCG to the UE ,  wherein the SFN uses  as start of measurement gap[0038]),							the measurement gap configuration method further comprises receiving request information about the measurement gap from the second node(fig.4 step 408, the SeNB (i.e. the second node)  transmits an indication of the SFN of the SCG  to the UE , wherein the SFN uses  as start of measurement gap[0038])  and transmitting the request information to the first node(fig. 4,step 414, [0050] discloses UE  transmit an indication of the SFN_difference and SF_difference to the MeNB) , and 										transmitting a configuration content of the measurement gap to the second node(fig. 4 step 416,[0051]-[0052] the MeNB 108 may, upon receiving the indications of the SFN_difference and SF_difference from the UE 104, determine a gap offset, and the MeNB  transmits  message an indication of the gap offset to the SeNB in measurement gap with MCG message( examiner’s note : message 416 is the same as the message 216) and 		the configuration content of the measurement gap comprises a configuration content of the measurement gap corresponding to the first node [0056] the MeNB  transmits  message an indication of the gap offset to the SeNB in measurement gap with MCG message ), or
configuration contents of measurement gaps corresponding to the first node and the second node respectively;
wherein the request information comprises at least one of a configuration request (fig.4 step 408, the SeNB (i.e. the second node) transmits an indication of the SFN of the SCG to the UE, wherein the SFN uses as start of measurement gap [0038]) or a configuration policy.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchino by incorporating wherein upon the receipt of the measurement gap from the first node, the measurement gap configuration method further comprises receiving request information about the measurement gap from the second node, and transmitting the request information to the first node, and transmitting a configuration content of the measurement gap to the second node, and the configuration content of the measurement gap comprises a configuration content of the measurement gap corresponding to the first node, or
configuration contents of measurement gaps corresponding to the first node and the second node respectively; wherein the request information comprises at least one of a configuration request or a configuration policy, as taught by Huang, in order to facilitate alignment of measurement gaps of the MCG and SCG (see Huang [0020]).
Regarding claim 4, the combination of Uchino and Huang discloses all features with respect to claim1. 
Uchino does not explicitly discloses receiving a configuration content of the measurement gap from a second node.								However, Huang et al. US 2015/0327322 A1discloses receiving a configuration content of the measurement gap from a second node. [0031] discuss the SeNB(i.e. a second node)   transmits The message at 208 to the MeNB( i.e a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG.						It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchino by incorporating receiving a configuration content of the measurement gap from a second node, as taught by Huang, in order to facilitate alignment of measurement gaps of the MCG and SCG (see Huang [0020]).
Regarding claim 5, the combination of Uchino and Huang discloses all features with respect to claim4. 
Uchino  discloses wherein the receiving a configuration content of the measurement gap from a second node comprises: receiving the configuration content of the measurement gap from the second node via the X2 interface( [0060] wherein Communication is available between the base station MeNB and the base station SeNB by an X2 interface) or the S1 interface for the OAM architecture; or receiving the configuration content of the measurement gap forwarded by the UE and transmitted by the second node.  								Regarding claim 17 and 19, the combination of Uchino and Huang discloses all features with respect to claim16 and 18, respectively.
Uchino further discloses wherein the configuration content of the measurement gap corresponding to the first node( see fig.6 step s101 and [0061] discuss the base station MeNB( i.e. a first node)  (it may be the base station SeNB ( i.e. a second  node))    performs measurement gap configuration to the user apparatus UE and transmits the measurement gap configuration  to the UE ( see also[0172]),, comprises at least one of 				a configuration content of a per-CG measurement gap for each cell group corresponding to the UE([0174] discuss the UE receives the measurement gap, wherein the measurement gap is for  the measurement gap of the MCG, and  the SCG, wherein an MeNB is called MCG (Master Cell Group) and SeNB is called SCG (Secondary Cell Group)) (see[0008]), or 			a configuration content of a per-CC measurement gap for a component carrier corresponding to the UE[0005]measurement gap is defined for each CC; and 				the configuration content of the measurement gap corresponding to the second node ( see fig.6 step s101 and [0061] discuss the base station MeNB( i.e. a first node)  (it may be the base station SeNB ( i.e. a second  node))    performs measurement gap configuration to the user apparatus UE and transmits the measurement gap configuration  to the UE ( see also[0172]),,comprises at least one of 									a configuration content of a per-CG measurement gap for each cell group corresponding to the UE([0174] discuss the UE receives the measurement gap, wherein the measurement gap is for  the measurement gap of the MCG, and  the SCG, wherein an MeNB is called MCG (Master Cell Group) and SeNB is called SCG (Secondary Cell Group)) (see[0008]), or 			a configuration content of a per-CC measurement gap for a component carrier corresponding to the UE ([0005]measurement gap is defined for each CC).  				Regarding claim 20;Uchino et al US 2017/0134976 A16 discloses a first node, comprising a processor, a memory, and a network access program stored in the memory and executed by the processor, wherein the processor is configured to execute the network access program so as to implement the measurement gap configuration method according to claim 1([0215]The functional configuration of the base station described in the present embodiment may be realized, in the base station eNB including a CPU and a memory, by executing a program by the CPU (processor).

Claims 2-3, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al US 2017/0134976 A1in view of Huang et al. US 2015/0327322 A1 in view of DEOGUN et al  US 2019 / 0075585 A1 which claims priority from Indian Patent Application No . 201741034572 filed on Sep 28, 2017 which has the support)
Regarding claim 2, the combination of Uchino and Huang discloses all features with respect to claim 1.											The combination of Uchino and Huang  does not disclose  wherein the configuring the measurement gap for the UE comprises: acquiring measurement gap configuration-related information reported by the UE or  transmitted by the second node; and 				configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information , wherein the measurement gap configuration-related information comprises a measurement gap required by the UE and/or a measurement gap supported by UE capability.  
DEOGUN et al  US 2019 / 0075585 A1 discloses wherein the configuring the measurement gap for the UE comprises: acquiring measurement gap configuration-related information reported by the UE  (fig.19 step1904, and  [0295] the network node 700 receives measurement gap assistance information(i.e. measurement gap configuration-related information) from the UE  Wherein [0130] Referring to the FIG. 7, the network node  can also called as one of the base station, the master node and the secondary node) or transmitted by the second node; and 	configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information ( fig.19 step 1906 and [0296] the network node  indicates the one or more measurement gaps based on the received measurement gap assistance information), 											wherein the measurement gap configuration-related information comprises 		a measurement gap required by the UE and/or a measurement gap supported by UE capability. [0136] The measurement gap assistance information includes at least one of measurement gap capability information of the UE, a desired measurement gap configuration from the UE.  Wherein the measurement gap capability information of the UE includes a number of measurement gaps supported by the UE.							It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Uchino and Huang by incorporating wherein the configuring the measurement gap for the UE comprises: acquiring measurement gap configuration-related information reported by the UE or transmitted by the second node; and configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information , wherein the measurement gap configuration-related information comprises a measurement gap required by the UE and/or a measurement gap supported by UE capability, as taught by DEOGUN, in order to provide an measurement gap to the UE by Network node  based on the received measurement gap assistance information from the UE (see DEOGUN [0296]).
Regarding claim 3, the combination of Uchino, Huang and DEOGUN discloses all features with respect to claim 2.										Uchino discloses   wherein the transmitting a configuration content of the measurement gap to a second node comprises: transmitting the configuration content of the measurement gap to the second node via an X2 interface [0095] discuss  the base station SeNB (i.e. a second node)  receives measurement gap configuration information, from the base station MeNB( i.e a first node)  ,  wherein Communication is available between the base station MeNB and the base station SeNB by an X2 interface )  or an Si interface for Operation, Administration and Maintenance (OAM) architecture; or transmitting the configuration content of the measurement gap to the UE, so that the UE reports the configuration content of the measurement gap to the second node.  
Regarding claim 6, the combination of Uchino, Huang and DEOGUN discloses all features with respect to claim 2.
Uchino further discloses wherein the configuration content of the measurement gap corresponding to the first node( see fig.6 step s101 and [0061] discuss the base station MeNB( i.e. a first node)  (it may be the base station SeNB ( i.e. a second  node))    performs measurement gap configuration to the user apparatus UE and transmits the measurement gap configuration  to the UE ( see also[0172]),, comprises at least one of 				a configuration content of a per-CG measurement gap for each cell group corresponding to the UE([0174] discuss the UE receives the measurement gap, wherein the measurement gap is for  the measurement gap of the MCG, and  the SCG, wherein an MeNB is called MCG (Master Cell Group) and SeNB is called SCG (Secondary Cell Group)) (see[0008]), or 			a configuration content of a per-CC measurement gap for a component carrier corresponding to the UE[0005]measurement gap is defined for each CC; and 				the configuration content of the measurement gap corresponding to the second node ( see fig.6 step s101 and [0061] discuss the base station MeNB( i.e. a first node)  (it may be the base station SeNB ( i.e. a second  node))    performs measurement gap configuration to the user apparatus UE and transmits the measurement gap configuration  to the UE ( see also[0172]),,comprises at least one of 									a configuration content of a per-CG measurement gap for each cell group corresponding to the UE([0174] discuss the UE receives the measurement gap, wherein the measurement gap is for  the measurement gap of the MCG, and  the SCG, wherein an MeNB is called MCG (Master Cell Group) and SeNB is called SCG (Secondary Cell Group)) (see[0008]), or 			a configuration content of a per-CC measurement gap for a component carrier corresponding to the UE[0005]measurement gap is defined for each CC.  

Regarding claim 7, the combination of Uchino, Huang and DEOGUN discloses all features with respect to claim 2.
Uchino further discloses wherein the acquiring the request information about the measurement gap from the second node comprises: receiving the request information about the measurement gap from the second node via the X2 interface [0095] discuss  the base station SeNB (i.e. a second node)  receives measurement gap configuration information, from the base station MeNB( i.e a first node)  ,  wherein Communication is available between the base station MeNB and the base station SeNB by an X2 interface  )or the S1 interface for the OAM architecture; or receiving the request information about the measurement gap forwarded by the UE and transmitted by the second node.  

Regarding claim 8, the combination of Uchino, Huang and DEOGUN discloses all features with respect to claim 2.
Uchino does not explicitly disclose wherein the configuring the measurement gap for the UE comprises configuring the measurement gap for the UE in accordance with the request information, and the measurement gap comprises at least one of 						a per-UE measurement gap for the UE, 								a measurement gap corresponding to the first node, or 						a measurement gap corresponding to the second node.					However, Huang et al. US 2015/0327322 A1 discloses wherein the configuring the measurement gap for the UE comprises configuring the measurement gap for the UE in accordance with the request information0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG, and the measurement gap comprises at least one of 
a per-UE measurement gap for the UE, 	
a measurement gap corresponding to the first node, or 						a measurement gap corresponding to the second node (fig. 2steps 208.212 and 216.[0031]-[0040]discuss MeNB 108  exchange the measurement gap offset  with senb in step 216 based on the information receive from senb in step 208  ).					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchino by incorporating disclose wherein the configuring the measurement gap for the UE comprises configuring the measurement gap for the UE in accordance with the request information, and the measurement gap comprises at least one of a per-UE measurement gap for the UE, a measurement gap corresponding to the first node, or a measurement gap corresponding to the second node , as taught by Huang, in order to facilitate alignment of measurement gaps of the MCG and SCG (see Huang [0020]).				Regarding claim 9, the combination of Uchino, Huang and DEOGUN discloses all features with respect to claim 8.
Uchino discloses transmitting the configuration content of the measurement gap corresponding to the second node to the second node ([0095] discuss the base station MeNB( i.e a first node)   configures the user apparatus UE with a measurement gap, the base station SeNB( i.e a second  node)   receives, from the base station MeNB, measurement gap configuration information (gap pattern, gap offset and the like) to be configured in the user apparatus UE, and holds the measurement gap configuration information).  				Regarding claim 10, the combination of Uchino, Huang and DEOGUN discloses all features with respect to claim 2.
Uchino does not disclose wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to the second node in accordance with the request information.  
Huang  discloses wherein subsequent to acquiring the request information about the measurement gap from the second node ( fig.2 step 208 and [0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG), the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to the second node in accordance with the request information ( fig. 2steps 208.212 and 216.[0031]-[0040]discuss MeNB 108  exchange the measurement gap offset  with senb in step 216 based on the information receive from senb in step 208  ).													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchino by incorporating disclose wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to the second node in accordance with the request information , as taught by Huang, in order to facilitate alignment of measurement gaps of the MCG and SCG (see Huang [0020]).									Regarding claim 11, the combination of Uchino, Huang and DEOGUN discloses all features with respect to claim 10.
Uchino does not disclose wherein subsequent to determining the configuration content of the measurement gap corresponding to the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node to the second node.						Huang discloses wherein subsequent to determining the configuration content of the measurement gap corresponding to the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node to the second node (fig. 2steps.212 and 216.[0032]-[0040]discuss MeNB 108  determines the measurement gap offset in step 212and and aligns a DRX or measurement gap of the SCG with a DRX or measurement gap of the MCG and  transmits the measurement gap offset  to senb in an aligned DRX/measurement gap with MCG message. in step 216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchino by incorporating wherein subsequent to determining the configuration content of the measurement gap corresponding to the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node to the second node , as taught by Huang, in order to facilitate alignment of measurement gaps of the MCG and SCG (see Huang [0020]).											Regarding claim 12, the combination of Uchino, Huang and DEOGUN discloses all features with respect to claim 10.
Uchino does not disclose wherein the measurement gap configured by the first node for the UE is a measurement gap corresponding to the first node ([0095] discuss the base station MeNB( i.e. a first node)   configures the user apparatus UE with a measurement gap, the base station SeNB( i.e. a second  node)   receives, from the base station MeNB, measurement gap configuration information (gap pattern, gap offset and the like) to be configured in the user apparatus UE, and holds the measurement gap configuration information).				Regarding claim 13, the combination of Uchino, Huang and DEOGUN discloses all features with respect to claim 2.
Uchino does not disclose wherein subsequent to acquiring the request information about the measurement gap from the second node, 	the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to each of the first node and the second node in accordance with the request information.  
Huang discloses herein subsequent to acquiring the request information about the measurement gap from the second node ( fig.2 step 208 and [0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG), the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to each of the first node and the second node in accordance with the request information ( fig. 2steps 208.212 and 216.[0031]-[0040]discuss MeNB 108  exchange the measurement gap offset  with senb in step 216 based on the information receive from senb in step 208  ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchino by incorporating wherein subsequent to acquiring the request information about the measurement gap from the second node, the measurement gap configuration method further comprises determining the configuration content of the measurement gap corresponding to each of the first node and the second node in accordance with the request information , as taught by Huang, in order to facilitate alignment of measurement gaps of the MCG and SCG (see Huang [0020]).
 
Regarding claim 14, the combination of Uchino, Huang and DEOGUN discloses all features with respect to claim 13.
Uchino does not disclose wherein subsequent to determining the configuration content of the measurement gap corresponding to each of the first node and the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to each of the first node and the second node to the second node.  
Huang discloses wherein subsequent to determining the configuration content of the measurement gap corresponding to each of the first node and the second node( fig.2 step 208 and [0031] discuss  the SeNB( i.e. a second node)   transmits The message at 208 to the MeNB( i.e. a first node)  , wherein   The message at 208 is an SCG modification request initiated by the SeNB 112 for  the measurement gap, wherein The message at 208comprising the SFN of the SCG),the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to each of the first node and the second node to the second node( fig. 2steps 208.212 and 216.[0031]-[0040]discuss MeNB 108  exchange the measurement gap offset  with senb in step 216 based on the information receive from senb in step 208  ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchino by incorporating wherein subsequent to determining the configuration content of the measurement gap corresponding to each of the first node and the second node, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to each of the first node and the second node to the second node, as taught by Huang, in order to facilitate alignment of measurement gaps of the MCG and SCG (see Huang [0020]).			Regarding claim 15, the combination of Uchino and Huang discloses all features with respect to claim 2.											The combination of Uchino and Huang does not disclose  
wherein subsequent to acquiring the measurement gap configuration-related information reported by the UE, 											the measurement gap configuration method further comprises transmitting measurement gap configuration-related information corresponding to the first node and/or 				measurement gap configuration-related information corresponding to the second node in the measurement gap configuration-related information to the second node; or 				wherein subsequent to configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information, 						the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node and/or 		the configuration content of the measurement gaps corresponding to the first node and the second node respectively to the second node; or 							wherein when the measurement gap configuration-related information is reported by the UE, 
the acquiring the measurement gap configuration-related information reported by the UE comprises acquiring the measurement gap configuration-related information reported by the UE from a predetermined target message or an auxiliary message transmitted by the UE, and 	the predetermined target message comprises a Radio Resource Control (RRC) message or 		a capability report message; or 
wherein prior to acquiring the measurement gap configuration-related information reported by the UE, the measurement gap configuration method further comprises transmitting indication information to the UE, and the indication information is used to indicate whether the measurement gap configuration-related information is allowed to be reported.  
DEOGUN et al US 20190075585 A1 discloses
wherein subsequent to acquiring the measurement gap configuration-related information reported by the UE, 											the measurement gap configuration method further comprises transmitting measurement gap configuration-related information corresponding to the first node (fig.19 step1904, and  [0295] the network node 700 receives measurement gap assistance information(i.e. measurement gap configuration-related information) from the UE  Wherein [0130] Referring to the FIG. 7, the network node  can also called as one of the base station, the master node and the secondary node) and/or 										measurement gap configuration-related information corresponding to the second node in the measurement gap configuration-related information to the second node; or 				wherein subsequent to configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node and/or 		
the configuration content of the measurement gaps corresponding to the first node and the second node respectively to the second node; or 							wherein when the measurement gap configuration-related information is reported by the UE, 
the acquiring the measurement gap configuration-related information reported by the UE comprises acquiring the measurement gap configuration-related information reported by the UE from a predetermined target message or
 an auxiliary message transmitted by the UE, and the predetermined target message comprises a Radio Resource Control (RRC) message or a capability report message; or 
wherein prior to acquiring the measurement gap configuration-related information reported by the UE, the measurement gap configuration method further comprises transmitting indication information to the UE, and the indication information is used to indicate whether the measurement gap configuration-related information is allowed to be reported.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Uchino and Huang by incorporating wherein subsequent to acquiring the measurement gap configuration-related information reported by the UE, the measurement gap configuration method further comprises transmitting measurement gap configuration-related information corresponding to the first node and/or measurement gap configuration-related information corresponding to the second node in the measurement gap configuration-related information to the second node; or wherein subsequent to configuring the measurement gap for the UE in accordance with the measurement gap configuration-related information, the measurement gap configuration method further comprises transmitting the configuration content of the measurement gap corresponding to the second node and/or the configuration content of the measurement gaps corresponding to the first node and the second node respectively to the second node; or 	wherein when the measurement gap configuration-related information is reported by the UE, the acquiring the measurement gap configuration-related information reported by the UE comprises acquiring the measurement gap configuration-related information reported by the UE from a predetermined target message or an auxiliary message transmitted by the UE, and the predetermined target message comprises a Radio Resource Control (RRC) message or a capability report message; or wherein prior to acquiring the measurement gap configuration-related information reported by the UE, the measurement gap configuration method further comprises transmitting indication information to the UE, and the indication information is used to indicate whether the measurement gap configuration-related information is allowed to be reported, as taught by DEOGUN, in order to provide an measurement gap to the UE by Network node  based on the received measurement gap assistance information from the UE (see DEOGUN [0296]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478